DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,469,845 and U.S. Patent No. 10,819,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. patents include all the limitations of the current application in conjunction with other limitations.
	The remaining dependent claims are also rejected as a result of being dependent on claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 8, 11, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamei et al. (U.S. 2015/0043641), hereinafter Gamei in view of Zhao et al. (U.S. 2016/0373770), hereinafter Zhao. Gamei and Zhao were cited in the Applicant’s IDS dated 9/29/20.

Regarding claims 1, 11 and 20, Gamei discloses a method, apparatus for controlling intra prediction for decoding of a video sequence and non-transitory computer-readable storage medium storing instructions, the apparatus comprising: 
at least one memory configured to store computer program code (Gamei [0047]); and 
at least one processor configured to access the at least one memory and operate according to the computer program code (Gamei [0047]), the computer program code comprising: 
determining code configured to cause the at least one processor to (Gamei [0047]) determine a ratio of a width to a height of a coding unit (Gamei [0169] and [0309]); 
adding code configured to cause the at least one processor to (Gamei [0047]), based on the determined ratio being different than one, add a plurality of intra prediction modes corresponding to 
selecting code configured to cause the at least one processor to select (Gamei [0047]), for decoding the video sequence, one of the plurality of intra prediction modes and the additional intra prediction modes added to the table (Gamei [0078]).
Gamei does not explicitly disclose the use of a table for modes and angles.
However, Zhao teaches a table including a plurality of intra prediction modes corresponding to intra prediction angles (Zhao [0308] and Table 8-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer-readable storage medium taught by Gamei with the missing limitations as taught by Zhao to decode and/or store digital video information more efficiently and accurately by reducing complexity (Zhao [0118]-[0119] and [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as processor to yield a predictable result of decoding and/or storing digital video information more efficiently.

Regarding claims 6 and 16, Gamei in view of Zhao teaches the apparatus of claim 11, wherein a number of the first wide angles added to the table is 15 (Zhao [0308] and Table 8-4).
The same motivation for claim 1 above applies to claims 6 and 16.


	The same motivation for claim 1 above applies to claims 8 and 18.

Claim 1, 6, 8, 11, 16, 18 and 20 are further rejected under 35 U.S.C. 103 as being obvious over Bross et al. (“Versatile Video Coding (Draft 2)”, 10-18 July 2018, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11), hereinafter Bross in view of Zhao. Bross was cited in the Applicant’s IDS dated 9/29/20.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claims 1, 11 and 20, Bross discloses a method, apparatus for controlling intra prediction for decoding of a video sequence and non-transitory computer-readable storage medium storing instructions, the apparatus comprising: 
determining code configured to cause the at least one processor to determine a ratio of a width to a height of a coding unit (Bross p. 49, section 8.2.1 and p. 59, section 8.2.4.2.7); 
adding code configured to cause the at least one processor to, based on the determined ratio being different than one, add, to a table including a plurality of intra prediction modes corresponding to intra prediction angles, first wide angles toward a bottom-left edge of the coding unit, second wide angles toward a top-right edge of the coding unit, and additional intra prediction modes respectively corresponding to the first wide angles and the second wide angles (Bross pgs. 60-61); and 

Bross does not explicitly disclose the use of a processor or memory configured to store program code.
However, Zhao teaches a method and apparatus comprising:
at least one memory configured to store computer program code (Zhao [0052]); and 
at least one processor configured to access the at least one memory and operate according to the computer program code (Zhao [0052]); and
a table including a plurality of intra prediction modes corresponding to intra prediction angles (Zhao [0308] and Table 8-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer-readable storage medium taught by Bross with the missing limitations as taught by Zhao to decode and/or store digital video information more efficiently (Zhao [0118]-[0119] and [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as processor to yield a predictable result of decoding and/or storing digital video information more efficiently.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the 

Regarding claims 6 and 16, Bross in view of Zhao teaches the method and apparatus of claims 1 and 11, wherein a number of the first wide angles added to the table is 15 (Zhao [0308] and Table 8-4).
The same motivation for claim 1 above applies to claims 6 and 16.

Regarding claims 8 and 18, Bross in view of Zhao teaches the method and apparatus of claims 1 and 11, wherein a number of the second wide angles added to the table is 15 (Zhao [0308] and Table 8-4).
	The same motivation for claim 1 above applies to claims 8 and 18.

Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gamei or Bross in view of Zhao as applied to claims 1 and 11 above, and further in view of Lee et al. (U.S. 2013/0336398), hereinafter Lee. Lee was cited in the Applicant’s IDS dated 9/29/20.

Regarding claims 2 and 12, Gamei or Bross in view of Zhao teaches the method and apparatus of claims 1 and 11. Gamei or Bross does not explicitly disclose wherein a number of the first wide angles added to the table is 14.
However, Lee teaches wherein a number of the first wide angles added to the table is 14 (Lee [0126], Table 3 and fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Gamei or Bross in view of Zhao 
As shown above, all of the limitations are known, they can be applied to a known device such as processor to yield a predictable result of increasing coding efficiency as a result of reducing complexity.

	Regarding claims 4 and 14, Gamei or Bross in view of Zhao and Lee teaches the apparatus of claim 11, wherein a number of the second wide angles added to the table is 14 (Lee [0126], Table 3 and fig. 5).
	The same motivation for claims 2 and 12 applies to claims 4 and 14.

Allowable Subject Matter
Claims 3, 5, 7, 9-10, 13, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482